Citation Nr: 1548051	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-48 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for chronic arthritis of the neck.

2. Entitlement to service connection for facial scars.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to April 1984, and subsequent service in the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. The claims file was subsequently transferred to the RO in Boston, Massachusetts.

The Veteran requested a hearing. However, he later cancelled this request and asked that the Board expedite a decision. See October 2015 Representative Correspondence. The hearing request has been withdrawn. 38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this Veteran's case should consider the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his disabilities were incurred as a result of an active duty motor vehicle accident. The RO denied the Veteran's claims on the basis that the hospital where the Veteran reported he was treated following the accident stated it did not have any medical records relating to the incident.  

However, the Veteran's service treatment records from his Reserve service indicate he "[r]eceived treatment for head injury on active duty in 1982" as a result of whiplash in an armored vehicle. See February 2004 Reserve STRs. Therefore, additional attempts should be made to confirm this accident and develop the claims.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any relevant private medical records (PMRs) and/or non-medical evidence that is not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

3. Attempt to obtain PERSONNEL AND/OR MEDICAL RECORDS, as well as a POLICE REPORT, if available, for the Veteran's reported motor vehicle accident, occurring in 1981 or 1982, and resulting in a visit to the Fort Benning emergency room. Associate all available records with the claims file.

IF NO RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY. Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate his claims, including, but not limited to, "buddy statements" and letters.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for chronic arthritis of the neck, facial scars, bilateral hearing loss, and headaches. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




